Citation Nr: 0946217	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right knee, to include as secondary to left knee 
patellofemoral arthrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to May 
1997.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied entitlement to the benefit 
sought.

In May 2007, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the Board's 
Central Office in Washington, D.C. A transcript of this 
proceeding is of record.   In August 2007, the case was 
remanded for additional development.

The Veteran, through December 2006 correspondence, raised 
additional claims consisting of entitlement to service 
connection for gastroesophageal reflux disease (GERD) 
secondary to pain medication for service-connected 
disabilities; a petition to reopen a claim for service 
connection for a low back disorder; and an increased rating 
sought for a left knee disorder. These claims, however, have 
not yet been adjudicated by the RO in the first instance. 
Accordingly, the matters are referred to the RO for 
appropriate development and consideration.


FINDING OF FACT

A chronic right knee disorder was not manifested in service; 
arthritis of the right knee was not manifested in the first 
postservice year; a current right knee disorder is not 
attributed to service; and a preponderance of the evidence is 
against a finding that a current right knee disorder was 
caused or aggravated by a service-connected left knee 
disability.




CONCLUSION OF LAW

The criteria are not met for service connection for 
degenerative arthritis of the right knee, to include as 
secondary to left knee patellofemoral arthrosis. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from November 2003 
through February 2009, the RO notified the Veteran as to each 
element of satisfactory notice for claims involving direct 
and secondary service connection to include an explanation of 
evidence required to substantiate such claims.  The VCAA 
notice further indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  Furthermore, a 
supplemental March 2006 notice letter provided information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

While complete notice was not provided prior to the initial 
adjudication of the claim, the notice timing defect was cured 
by readjudication of the claim after full notice was 
provided, and the Veteran had opportunity to respond.  See 
August 2009 supplemental statement of the case.  There is no 
indication of any further available information or evidence 
that must be associated with the record.  The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).  He is not prejudiced by any technical notice defect 
that may have occurred earlier, nor is it otherwise alleged.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), and VA outpatient treatment records.  The 
Veteran has undergone several VA medical examinations.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002).  While the Veteran has 
also identified relevant treatment at the Birmingham, Alabama 
VA Medical Center (VAMC) from 1997 to 1998, the RO's efforts 
to obtain the corresponding medical records have consistently 
been unsuccessful.  There is a formal memorandum to the 
claims file documenting this, including numerous negative 
replies from the Birmingham VAMC.  There is a sufficient 
basis to conclude that the records sought do not exist, and 
that further efforts to obtain them would be futile. No 
additional development action therefore is required. See 38 
C.F.R. § 3.159(c)(2) (2009). 

In support of his claim, the Veteran has testified during a 
May 2007 Board hearing before the undersigned.  The record as 
it stands includes sufficient competent evidence to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim on the merits. 

Background and Analysis

Service connection is available for any current disability 
that is the result of                  a disease contracted 
or an injury sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  

The elements of a valid claim for direct service connection 
are as follows:             (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under 
the current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected.  
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury.  These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

Service treatment history indicates that in August 1985 the 
Veteran complained of a bump on the backside of the right 
knee, and knee cramps and pain when running. There was 
present a lump of skin that appeared like a dermatological 
condition.  The assessment was rule out ingrown hair. In 
October 1986 the Veteran sought evaluation for a three-week 
history of right knee pain.  There were no objective findings 
of the right knee and the assessment was knee pain.

In November 1988 the Veteran underwent evaluation for a 
complaint of right knee pain one day after having he 
reportedly had a direct traumatic injury while playing 
basketball.  The assessment was a right knee injury.  The 
Veteran was then referred to a physician who diagnosed 
suprapatellar bursitis, due to a contusion.  Pain relief 
medication was prescribed, and the Veteran was placed on a 
temporary light duty profile.  On follow-up evaluation the 
next month the diagnosis was the same, and the physical 
profile was renewed. 

The report of a November 1996 separation examination 
indicates left knee arthritis, a condition for which a long-
term physical profile had been assigned, but does not provide 
any reference to a disorder involving the right knee. A 
February 1997 Medical Board report indicates a diagnosis of 
left patellofemoral arthrosis, and again there is no 
reference to corresponding right knee problems. The Veteran 
later underwent separation from service due to chronic left 
knee symptoms. 

On June 2004 VA examination, the Veteran reported that, in 
2002, the right knee started popping and developing mild 
pain.  He stated that he continued to have pain two to three 
times per week after walking, which responded to rest and 
over-the-counter pain medication.  X-rays revealed 
degenerative changes.  The diagnosis was in part, right knee 
degenerative arthritis.  The VA examiner commented that right 
knee symptoms were unlikely to be secondary to the left knee 
pathology, and were likely to be secondary to degenerative 
arthritis. 
On October 2004 VA examination, the Veteran reported his 
current right knee complaints and the clinical findings were 
noted.  An MRI report showed degenerative changes in the 
knees.  The diagnosis was bilateral degenerative joint 
disease of the knees. The VA examiner further indicated that 
upon review of the claims file, it was his opinion that the 
Veteran's right knee condition was less likely as not due to 
his left knee condition.

On his December 2005 VA Form 9 (Substantive Appeal to the 
Board), the Veteran expressed the contention that he was 
having problems with his right knee because of an inability 
to place all of his weight upon his service-connected left 
knee.

November 2006 correspondence from a VA physician's assistant 
states that the Veteran had a history of degenerative joint 
disease in both knees, more advanced in the left knee.  She 
opined that it was likely that the Veteran's right knee pain 
was due to his chronic left knee pain which started years 
previously. 

In May 2007, the Veteran testified about the problems he had 
with his right knee in service, postservice treatment he 
received for his right knee, and how he was told his right 
knee disability was secondary to his left knee disability. 

In August 2007, the Board remanded this case for a more 
conclusive VA medical opinion addressing the etiology of a 
claimed right knee disorder, including providing discussion 
of secondary service connection in terms of both initial 
causation by service-connected disability, and chronic 
aggravation due to the same.

On April 2009 VA orthopedic examination, the Veteran reported 
that his right knee symptoms began to manifest in 1998 or 
1999 with popping and cracking when he would move the knee 
joint.  The VA examiner indicated his consideration of all 
relevant items of evidence from the claims file.   His 
diagnosis, in relevant part, was mild to moderate 
degenerative arthritis of the right knee.

The VA physician opined that it was less likely than not that 
the Veteran's right knee condition was secondary to his 
military service.  He further opined that it was less likely 
than not that the Veteran's right knee condition was caused 
or permanently aggravated by his service-connected left knee 
condition.  The stated rationale for these opinions was that 
he reviewed the entire claims file, including military and 
service records, and x-rays, MRIs and his own prior clinical 
evaluation of the Veteran from October 2006, and that he was 
unable to find any right knee condition at the time of 
discharge from military service, or documentation of any such 
condition within a year following service discharge.  The 
examiner also indicated he was unable to find any objective 
evidence that the right knee condition was caused by military 
service, or permanently aggravated by a left knee condition.

The Board finds that service connection for right knee 
degenerative arthritis is not warranted, under both direct 
and secondary theories of entitlement.  The Veteran advances 
the theory that a right knee disorder was originally incurred 
in service, and, in the alternative, contends that such 
disorder is secondarily related to service-connected left 
knee disability.  Both theories have been distinctly 
considered based upon the applicable medical evidence of 
record.

Considering direct service connection, the preponderance of 
the evidence disfavors the conclusion that a right knee 
disorder is of service origin.  There were episodes of right 
knee pain during service in October 1986, and in November 
1988 following a sports-related injury.  In each instance, 
however, right knee pain appears to have been an acute and 
transitory manifestation with no permanent residuals.  
Medical evaluation and treatment was primarily limited to the 
month following the identified knee pain, or precipitating 
injury.  The November 1996 military separation examination 
did not indicate any form of right knee injury, or ongoing 
pathology. Apart from what service records show, there is 
little indication of any continuing right knee condition 
subsequent to service discharge.  Where a disorder is not 
chronic in nature, continuity of symptomatology is required 
to establish a connection between current disability, and 
military service. See 38 C.F.R. § 3.303(b); Clyburn v. West, 
12 Vet. App. 296, 302 (1999) (holding that medical evidence 
is generally required to demonstrate a relationship between a 
present disability and the "continuity of symptomatology" 
demonstrated, if the condition is not one where a layperson's 
observations would be competent). 

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Since right knee arthritis was not diagnosed in the first 
postervice year, service connection for right knee arthritis 
on a presumptive basis is not applicable.  Id.  

Here, the initial onset of right knee symptoms post-service 
based on objective treatment records and the Veteran's own 
report, was no earlier than 1998, approximately six years 
post-service.  The first medical diagnosis of right knee 
problems was not until 2004.  Therefore, there was a lack of 
continuing right knee pathology from separation from service 
until the time of an initial diagnosis.

Moreover, there is of record the April 2009 VA examination 
and opinion stating that a right knee condition was not 
likely related to service.  The VA examiner's opinion on the 
subject of etiology was thoroughly grounded in review of the 
medical history during, and since military service, including 
his own prior 2006 evaluation of the Veteran.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing 
the probative value of a medical opinion include the medical 
expert's access to the claims file and the thoroughness and 
detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 
(1998).  The examiner expressly noted the absence of a 
documented right knee disorder either at service discharge, 
or within one year of military separation.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (recognizing that the 
probative value of a physician's statement is dependent,              
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion").  This rationale 
takes into account the absence of medical evidence of 
continuous symptomatology beginning with the date of 
documented injury in service, and ongoing for several years 
thereafter.  Given its comprehensive grounding in actual 
treatment history, the Board is inclined to assign this 
opinion significant probative weight.  There is no other 
contrary pronouncement of record on the subject of direct 
service connection.  Accordingly, the competent and probative 
evidence weighs against the conclusion that the Veteran's 
claimed right knee degenerative arthritis was incurred during 
service.

On the theory of secondary service connection, the weight of 
the competent evidence does not establish the requisite 
medical relationship between right knee degenerative 
arthritis, and a service-connected left knee disorder in 
furtherance of the Veteran's claim.  There are contrasting 
medical opinions of record addressing the issue of causation.  
The November 2006 VA physician's assistant's report is 
favorable to the claim, whereas VA examination reports from 
June 2004, October 2004 and April 2009 effectively rule out 
the claimed secondary medical relationship. 

Where there are divergent medical opinions of record, it is 
the province of the Board to weigh these opinions, and their 
underlying bases, and determine which to accept as the most 
persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Board may consider and evaluate the underlying basis of 
an opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances).  See also 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In so doing, the Board is mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another. Evans, 12 Vet. App. at 31. See also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The most comprehensive opinion of those which tend to weigh 
against the claim is comprised of the April 2009 VA 
examination report, which the Board observes rules out a 
secondary medical relationship on the basis of both initial 
causation, and aggravation of a nonservice-connected 
disability by service-connected disability.  This opinion 
found no objective indication of the claimed secondary 
medical relationship.  It is grounded in a complete review of 
medical history, as well as the opining physician's own 
medical knowledge as an orthopedist.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the veteran,     the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches).  Based on his review of 
the record, the VA examiner indicated that he found no 
objective evidence of an association between right, and left 
knee disorders.  In comparison, the November 2006 physician's 
assistant's opinion did not involve a similar thorough review 
of the record.  Nor for that matter was there any stated 
rationale to support the opinion offered.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record).  Significantly, 
also, whereas the earlier VA examination reports did not 
offer any opinion with a supporting rationale, the conclusion 
reached was nonetheless consistent with that set forth by the 
April 2009 VA examiner, thus further bolstering that 
physician's overall opinion.  Thus, the Board considers the 
April 2009 VA medical opinion to be the most probative.  It 
follows that the most persuasive evidence of record is 
against finding that right knee degenerative arthritis is 
etiologically related to the Veteran's already service-
connected left knee disorder.

The Board has also considered the Veteran's assertions.  
Inasmuch as he does not have a medical background and the 
determination of causation in this case requires a thorough 
and informed review of the case medical history, his opinion 
cannot be dispositive absent consistent medical evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hence, service connection is not warranted for degenerative 
arthritis of the right knee, to include as secondary to 
service-connected left knee disability.  The preponderance of 
the evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for degenerative arthritis of the right 
knee, to include as secondary to left knee patellofemoral 
arthrosis, is denied.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


